 

DISTRIBUTION AGREEMENT

 

This DISTRIBUTION AGREEMENT (the “Agreement”) is made as of the Effective Date
by and between E-motion apparel, INC. (“Grantor”), and BITZIO, INC. (“Grantee”).

 

WHEREAS, Grantor manufactures, markets and sells a line of womens apparel
(“Products”) to third party clients in including wholesale, retail and
e-commerce channels (the “Business”);

 

WHEREAS, Grantor desires to continue its direct sales activities in the Business
and to continue its manufacturing activities on a wholesale basis, but wishes
Grantee to become the exclusive sales channel; and,

 

WHEREAS, Grantee desires to obtain, and Grantor is willing to grant to Grantee,
exclusive distribution rights for the Products on the terms hereinafter set
forth.

 

NOW, THEREFORE, for and in consideration of the foregoing as well as the
faithful performance by each party hereto of the obligations and covenants
herein contained on their part to be performed, the parties hereto agree as
follows:

 

Section 1. Definitions

 

In addition to other terms that may be defined elsewhere in the text of this
Agreement, the following terms as used in this Agreement shall have the meanings
set forth below:

 

1.1. “Copyrights” shall mean works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration, and renewals for any of the foregoing in each
case relating to Products.

 

1.2. “Effective Date” means NOVEMBER 18, 2013.

 

1.3. “Party” or “Parties” shall refer to one or more of the parties hereto.

 

1.4. “Product” or “Products” shall mean Grantor’s line of women’s apparel and
accessories.

 

1.5. “Support Services” shall mean design, administrative, and other related
support services provided by Grantor to or on behalf of Grantee, including, at
the request of Grantee, in furtherance of Grantee’s provision of Services to
third party clients.

 

1.6. “Territory” shall mean the maximum territory possible worldwide and shall,
regardless of context, be construed as broadly as possible.

 

1.7. “Trademarks” shall mean trademarks, service marks, trade names, brand
names, logos, trade dress, design rights and other similar designations of
source, sponsorship, association or origin, together with the goodwill connected
with the use of and symbolized by, and all registrations, applications and
renewals for, any of the foregoing in each case relating to the Products.

 

Section 2. Rights and Obligations

 

2.1. Relationship of Parties. Nothing in this Agreement shall be construed to
appoint either Party the authority to act for or to bind the other in any way,
to alter any of the terms or conditions of any standard forms or other
agreements of the other with any third parties, to make representations or
warranties or to execute agreements or accept orders on behalf of the other, or
to represent that the other Party is in any way responsible for the representing
Party’s acts or omissions. This Agreement shall not be construed as a joint
venture or partnership, nor shall this Agreement be construed as a commitment by
either party to enter into a partnership.

 

2.2. General Appointment. Except as provided in Section 3 hereof, Grantor hereby
grants to Grantee, and Grantee hereby accepts from Grantor, the EXCLUSIVE right
to buy, sell and distribute Products within the Territory (which grant shall be
referred to herein as the “Distribution Rights”).

 

2.3. Wholesale Pricing. Grantor hereby agrees to manufacture and sell the
Products exclusively to Grantee (and/or its designee) on the basis of Grantor’s
wholesale pricing set forth in Exhibit A hereto (“Pricing”) and standard terms
of sale set forth in Exhibit B hereto (“Standard Terms of Sale”), which pricing
Grantor hereby agrees is (and shall remain) Grantor’s most favored pricing and
terms such that no third party for any Grantor product or service that is not a
Product hereunder shall receive pricing or terms of sale more favorable to the
third party as compared to the Pricing afforded to Grantee hereunder.

 



1

 

 

2.4. Sales and Marketing. All sales and marketing activity relating to sales of
Products shall be at Grantee’s sole discretion in accordance with the terms
hereof, and Grantor hereby grants Grantee the non-exclusive right and license to
use all Trademarks and Copyrights (including Grantor’s marketing collateral,
brand imagery, brand name and all associated intellectual property) at Grantee’s
discretion in connection with its sales of the Products for so long as this
Agreement remains in effect; provided, however, that Grantee shall at all
relevant times during the Term hereof use commercially reasonable methods of
sales and marketing, which methods shall not create a negative impact on the
credibility or reputation of Grantor.

 

2.5. Working Capital Loan. Grantee shall provide Grantor with a loan for working
capital and general corporate purposes in an amount equal to $75,000 as follows:
$50,000 on the Effective Date and $25,000 on or before December 15, 2013
(“Demand Note”). The Demand Note shall be secured by a pledge of stock of
certain individuals as set forth in the Pledge Agreement attached hereto as
Exhibit C. The Demand Note shall have a term of five years and shall be
repayable at any time by the Grantor. The Demand Note shall bear no interest.

 

2.6. Reasonable Efforts Cooperation. Grantor and Grantee shall use their
respective reasonable efforts to cooperate and communicate with respect to the
performance of this Agreement and all transactions contemplated hereby,
including, without limitation, all sales and marketing activities involving the
Products. Grantor and Grantee acknowledge that the rights and obligations
granted and arising under this Agreement are of a highly sensitive nature and
that Grantor’s and Grantee’s respective reasonable efforts will be critical to
the commercial success of the activities outlined herein. Accordingly, Grantor
and Grantee hereby agree to devote, at all relevant times during the Term
hereof, their respective reasonable efforts to the effective implementation of
the activities outlined herein. Notwithstanding the foregoing, Grantor and
Grantee, each as applicable in accordance with the terms hereof, shall use their
respective reasonable efforts to manufacture, sell and service the Products in
an integrated and coordinated manner; including, without limitation, with
respect to procedures for quoting, pricing, manufacturing, shipping, servicing,
invoicing, collections, training and accounting.

 

2.7. Contacts and Contracts.

 

2.7.1. Executory Contracts. In view of the exclusive nature of the Distribution
Rights, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, to the extent that (by operation of law or
otherwise) Grantor owns (whether now known or hereinafter discovered) any right,
title or interest in, to or under (a) any contract for sale of Products which
has not been fully performed as of the Effective Date (each, an “Executory
Contract”), Grantor hereby conveys, releases and otherwise assigns to Grantee
its entire right, title and interest in, to and under any and all Executory
Contracts (including all rights to receive payment), which shall be held and
enjoyed by Grantee for its own use and enjoyment, and for the use and enjoyment
of its successors, assigns and legal representatives, to the end of the terms of
any such Executory Contracts, as fully and entirely as would have been held and
enjoyed by Grantor as if this assignment and sale had not been made. Exhibit D,
which shall be completed and annexed hereto on or before NOVEMBER 30, 2013, and
which shall thereupon be incorporated herein by reference, contains a schedule
listing all Executory Contracts and the payment and delivery status of each.

 

2.7.2. Client Lists and Information. On or before NOVEMBER 30, 2013, Grantor
shall provide Grantee with a list of all of Grantor’s clients for Products from
inception of Grantor’s provision of Products (each, a “Prior Client”), as well
as all salient information pertaining to each Prior Client, including, without
limitation, purchasing histories and contact information. Further, upon the
request of Grantee, Grantor shall provide Grantee with copies of any historical
contracts or other documentation pertaining to any prior purchase(s) of Products
by any or all Prior Client(s).

 

2.7.3. New Clients and Contracts. Grantor hereby agrees to refer any third party
requests or other communications involving the purchase and sale of new
Products, including any requests from any Prior Clients, to Grantee (or
Grantee’s designee) for administration and management of the relevant client
relationships in accordance with the terms hereof.

 

2.8. Support Services. Unless agreed to by the Parties separately in writing,
Grantor shall provide administrative and design Support Services to or on behalf
of Grantee, including in furtherance of Grantee’s provision of Services to third
party clients, and shall do so at Grantee’s request for a consulting fee of
$5,000 per calendar month, beginning on the Effective Date.

 



2

 

 

2.8.1. Administrative Support Services.

 

2.8.1.1. Business Transition; Order Execution. Grantor hereby agrees to provide
Grantee with administrative support services commencing on the Effective Date
and continuing until DECEMBER 31, 2014, including ordinary course order
execution, invoicing and accounting matters (such as accounts receivable and
payable reporting).

 

2.8.1.2. Business Transition; Cash Collections. In the event that Grantor
receives any payment for Products, including under any Executory Contract or
otherwise from any Prior Client, or from any third party from and after the
Effective Date hereof (each, a “Transition Payment”), Grantor shall be permitted
and hereby agrees to deposit any such Transition Payments in its bank account;
provided, however, that, (a) on or before the fifteenth (15th) day of the month
after Grantor receives any such Transition Payment(s), Grantor hereby agrees
that it shall pay Grantee a cash amount equal to the gross sum of all Transition
Payments received by Grantor in the preceding calendar month (each, a “Monthly
Transition Payment”), and (b), that, within no more than thirty (30) days of the
date that Grantee receives each Monthly Transition Payment, Grantee shall pay
Grantor a single amount based on the applicable Pricing and Executory Contracts,
and on pro rated basis after taking into account any partial payments made to
Grantor prior to the Effective Date hereof (each, a “Wholesale Transition
Payment”).

 

2.8.1.3. Business Transition; Commission. Grantee shall pay Grantor a commission
equal to FIVE PERCENT (5% of gross sales generated by Grantee upon sale of
Products hereunder in the event that any such sales were completed by Grantee as
a result of the efforts of Grantor; provided, however, that any sales of
Products under any Executory Contract or otherwise to any Prior Client which
occur after the Effective Date hereof shall be excluded such that no commission
shall be due to Grantor for any such sales.

 

2.9. Warranty. In addition to the limitations in the Standard Terms of Sale,
neither Grantor nor Grantee shall be liable for any indirect, special, punitive,
incidental or consequential losses, damages or expenses of any kind arising
directly or indirectly from the sale, handling or use of Products, whether any
such claim is based upon breach of contract, breach of warranty, negligence,
strict liability in tort or any other legal theory. Without limiting the
generality of the foregoing, Grantor and Grantee will not be liable for damages
relating to (a) lost profits, business, revenues or good will; (b) any expense
or loss incurred for labor, supplies, substitute products or other rental; (c)
any other type of damage to property or economic loss; or (d) failure to provide
information materials and/or warnings provided with the products. All the
limitations and disclaimers contained in this Agreement, including without
limitation those in this section, will apply to claims by Grantor or Grantee,
whichever may apply, their dealers, distributors, sales representatives, end
users, original purchasers, or any other third party, whether associated
directly or indirectly against the party manufacturing the product.

 

2.10. Mutual Indemnification. Each Party shall indemnify, defend and hold
harmless the other Party, and its affiliated or related companies, and all of
their respective present or future officers, directors, shareholders, employees
and agents from and against any and all losses, damages, liabilities, penalties,
fines, forfeitures, demands, claims, causes of action, suits, costs and expenses
(including, but not limited to, reasonable costs of defense, settlement, and
reasonable attorney’s fees), which may be asserted against any or all of them by
any person or governmental agency, or which any or all of them may hereafter
suffer, incur, be responsible for or pay out, as a result of or in connection
with bodily injuries (including, but not limited to, present and future death,
sickness, disease and emotional or mental distress) to any person (including the
indemnified Party’s employees), damage (including, but not limited to, loss of
use) to any property (public or private), or any violation or alleged violation
of any statutes, ordinances, orders, rules or regulations of any governmental
entity or agency, to the extent caused or arising out of (a) breaches of this
Agreement by the indemnifying Party, (b) the failure of any indemnifying Party
representations and warranties to be true, accurate and complete, or (c) the
willful or negligent acts or omissions of the indemnifying Party, or its
employees or agents, in connection with the performance of this Agreement.

 

Section 3. Consideration

 

3.1. License Fee. Grantee shall pay a one-time license fee to Grantor upon the
Effective Date in an amount equal to $300,000.00 (“License Fee”) as follows:

 

3.1.1. Promissory Note. The Grantee shall issue a promissory note to Grantor in
an amount equal to 100% of the License Fee (“Promissory Note”). The Promissory
Note shall have a maturity date of June 30, 2016 and be payable in 4
installments of $75,000 on December 31, 2014, June 30, 2015, December 31, 2105
and June 30, 2016. The Promissory Note shall bear no interest and be unsecured.

 



3

 

 

Section 4. Term

 

4.1. Unless otherwise terminated pursuant to this Agreement (including, without
limitation, Section 6 hereof), the term of this Agreement shall commence on the
Effective Date and continue until the 5th anniversary hereof (the “Term”);
provided, however, that after expiration of the Term, this Agreement shall
automatically be renewed for successive ONE (1) year terms (each, an “Extension
Term”) so that the remaining term of this Agreement shall continue to be one
year at all times after expiration of the initial Term unless Grantor or Grantee
delivers written notice to the other party at least SIXTY (60) days preceding
the expiration of the applicable Term or Extension Term or any one-year
extension date of the intention not to extend the term of this Agreement;
provided, however, the provisions of Section 2 hereof, including, without
limitation, the Distribution Rights and other rights granted to Grantee herein,
shall survive, on a NON-EXCLUSIVE basis, any such termination for so long as
Grantor retains a beneficial ownership interest in the Preferred Shares or other
capital stock of Parent, or has otherwise received cash consideration upon the
redemption of the Preferred Shares hereunder or any sale by Grantor of Parent
common shares issued upon conversion of any Preferred Shares.

 

Section 5. Representations and Warranties

 

5.1. Affirmative Covenants. The Grantee hereby covenants with the Grantor that
the Grantee will, for so long as this agreement remains in full force and
effect:

 

5.1.1. at all times maintain its corporate existence and will carry on and
conduct its business in a proper and efficient manner; provided, however, that
nothing herein shall prevent the Grantee from ceasing to operate any business or
property if, in the opinion of Grantee’s board of directors, it shall be
advisable and in the best interests of the Grantee to do so;

 

5.1.2. keep all material contracts to which the Grantee is a party in good
standing and in full force and effect and no material default or breach shall
exist in respect of any of them on the part of the Grantee which would have a
material adverse effect on the Grantee taken as a whole;

 

5.1.3. maintain insurance covering (i) the assets of the Grantee and the
business and operations thereof, and (ii) the directors and officers of the
Grantee in each case on a basis consistent with insurance obtained by reasonably
prudent participants in a comparable business in comparable circumstances;

 

5.1.4. file in a timely manner all necessary tax returns and notices and pay all
applicable taxes of the Grantee;

 

5.1.5. keep proper books of accounts and records covering all of its business
and affairs on a current basis;

 

5.1.6. use its best efforts to file with all applicable securities regulatory
authorities and stock exchanges all filings required by them under applicable
laws;

 

5.1.7. file within forty-five (45) days after the close of each of the first
three quarters of each fiscal year of the Grantee, un-audited consolidated
financial statements including a consolidated balance sheet of the Grantee and
its subsidiaries, if any, as of the end of such fiscal quarter and related
statements of income or operations, stockholders’ equity and cash flows for that
portion of the fiscal year-to-date then ended, prepared in conformity with GAAP,
subject to year-end audit adjustments and the absence of footnotes, applied on a
basis consistent with that of the preceding period or containing disclosure of
the effect on financial position or results of operations of any change in the
application of GAAP during such period, and certified by the chief executive
officer, chief financial officer or treasurer of the Grantee as accurate, true
and complete in all material respects;

 

5.1.8. deliver no later than one hundred and five days after the end of each
fiscal year, audited consolidated financial statements of the Grantee and its
subsidiaries for the preceding fiscal year, including a consolidated balance
sheet as of the end of such fiscal year and related statements of income or
operations, stockholders’ equity and cash flows for the fiscal year then ended,
with supporting notes and schedules for the Grantee, prepared in conformity with
GAAP, applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on financial position or results of
operations of any change in the application of GAAP;

 

5.1.9. Upon request from the Grantor, provide periodic reports of the Grantee
furnished to shareholders of the Grantee from the date hereof;

 



4

 

 

5.1.10. Maintain full compliance with the Securities Act of 1934 and has filed
with the Securities Exchange Commission all required filings; and,

 

5.1.11. Use its best efforts to comply with, satisfy and fulfill promptly all
prerequisites, conditions and requirements imposed by or arising out of legal,
regulatory and administrative requirements applicable to the Grantee with
respect to the consummation of the transactions contemplated hereby.

 

5.2. Information Covenants. The Grantee hereby covenants with the Grantor that
it will, for so long as this Agreement remains in full force and effect, give
prompt written notice to the Grantor (but in any event within ten (10) days)
promptly upon becoming aware of any of the following:

 

5.2.1. any amendment to its articles, including by virtue of the filing of
articles of amalgamation, effecting a change in the Corporation’s name;

 

5.2.2. any claim, litigation or proceeding before any court, administrative
board or other tribunal for greater than $100,000, which either does or could
have a material adverse effect on the Grantee;

 

5.2.3. any material labor dispute or work stoppage;

 

5.2.4. any material breach or default of any environmental law applicable to the
Grantee and,

 

5.2.5. a planned qualifying asset sale.

 

5.3. General. Grantor and Grantee hereby represent and warrant that: (a) the
Agreement is a legal and valid obligation binding upon such party and
enforceable in accordance with its terms; (b) the execution, delivery and
performance of the Agreement by such party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound; (c) the Agreement does not violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it; and (d) such party is expressly authorized to enter into the Agreement.

 

5.4. Ownership. Grantor represents and warrants that Grantor is the owner of the
Trademarks and Copyrights and has the right to grant the licenses granted
herein.

 

5.5. Disclaimers. OTHER THAN AS EXPLICITLY STATED IN THIS AGREEMENT, GRANTOR
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

Section 6. Event of Default.

 

The Grantee shall be in default upon receipt by the Grantee of notice delivered
by the Grantor of the occurrence of any of the following events (each of which,
upon such receipt, being an “Event of Default”). If the Grantee at any time
defaults in fulfilling any material obligations hereunder, and such default is
not cured within FORTY-FIVE (45) days after Grantor thereof gives written notice
to Grantee, Grantor shall have the right to terminate this Agreement by giving
written notice of termination to the Grantee:

 

6.1. if the Grantee materially breaches any covenant or other material term or
condition of this Agreement in any material respect and such breach, if subject
to cure, continues for a period of FORTY-FIVE (45) days after written notice to
the Grantee from the Grantor.

 

6.2. any material representation or warranty given by the Grantee in this
Agreement shall prove to be false or misleading as at the date on which it was
made;

 

6.3. a resolution is passed for the winding-up, dissolution or liquidation of
the Grantee;

 

6.4. a resolution is passed or the Grantee provides notice that it intends to
permanently cease carrying on business; and

 

6.5. the institution by the Grantee of proceedings to be adjudicated a bankrupt
or insolvent or the consent by it to the institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or consent seeking
reorganization or relief under Applicable Laws relating to bankruptcy,
insolvency, reorganization or relief of debtors, or the consent by it to the
filing of any such petition or to the appointment under any such law of a
receiver, receiver-manager, liquidator, assignee or trustee of the Grantee or of
all or substantially all of its property.

 



5

 

 

Section 7. Confidentiality

 

7.1. Use and Non-disclosure. The Receiving Party shall hold all of the
Disclosing Party’s Confidential Information in confidence and use the same
degree of care it uses to keep its own similar information confidential, but in
no event shall it use less than a reasonable degree of care. The Receiving Party
may disclose such Confidential Information only to those of its directors,
officers, employees, agents or representatives who actually need such material
or knowledge in connection with this Agreement, provided, however, prior to any
such disclosure, each party shall inform such persons of the confidential nature
of the Disclosing Party’s Confidential Information and of their obligation to
treat such Confidential Information confidential pursuant to this Agreement,
including their obligation to return such Confidential Information pursuant to
Section 7.3 below. Receiving Party represents, warrants, covenants and agrees
that it shall not make any use of Disclosing Party’s Confidential Information
other than in connection with, and as contemplated by, this Agreement. The
Receiving Party agrees to be responsible for any breach of the obligations of
confidentiality hereunder by its directors, officers, employees, agents or
representatives.

 

7.2. Compelled Disclosure. In the event that the Receiving Party is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Disclosing Party’s Confidential Information, it is agreed that the
Receiving Party will provide Disclosing Party with prompt notice of such
request(s) so that the Disclosing Party may seek an appropriate protective order
or other appropriate remedy and/or waive compliance with the confidentiality
provisions of this Agreement. In the event that such protective order or other
remedy is not obtained, or the Disclosing Party grants a waiver hereunder, the
Receiving Party may furnish that portion (and only that portion) of the
Disclosing Party’s Confidential Information which the Receiving Party is legally
compelled to disclose and will exercise reasonable commercial efforts to obtain
reliable assurance that confidential treatment will be accorded any Confidential
Information so furnished.

 

7.3. Return of Confidential Information. Promptly following the earlier of (i)
the termination of this Agreement and (ii) the written request of the Disclosing
Party, the Receiving Party will deliver to the Disclosing Party all documents or
other materials constituting or otherwise containing the Disclosing Party’s
Confidential Information, together with all copies thereof, including computer
disks or other data storage media in the possession of Receiving Party.

 

Section 8. Miscellaneous

 

8.1. Modifications to Agreement. This Agreement may be modified only in writing
that specifically refers to this Agreement and which is signed by an authorized
representative of each party.

 

8.2. Notices. Unless otherwise set forth in this Agreement, any notice required
or permitted to be given by any party herein to another party shall be sent by
facsimile or mailed by a recognized courier service such as Federal Express and
addressed as follows or addressed to the other party at such other address as
such party shall hereafter furnish to the other parties in writing.

 

8.3. Law Governing the Agreement; Venue. This Agreement shall be governed in all
respects (including matters of construction, validity, and performance) by the
internal laws of the State of California, without giving effect to California
principles of conflicts of law. In the event that either party brings any action
under this Agreement, the parties hereby irrevocably submit to the exclusive
jurisdiction of the federal courts of the United States located in the Los
Angeles County and the state courts of California with regard to any action,
suit, proceeding, claim or counterclaim initiated under this Agreement.

 

8.4. Specific Performance. The parties hereto recognize that any breach of the
terms this Agreement may give rise to irreparable harm for which money damages
would not be an adequate remedy, and accordingly agree that any non-breaching
party shall be entitled to enforce the terms of this Agreement by a decree of
specific performance without the necessity of proving the inadequacy as a remedy
of money damages. If specific performance is elected as a remedy hereunder, such
remedy shall be in addition to any other remedies available at law or equity.

 

8.5. Severability. In the event any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been part of this
Agreement.

 



6

 

 

8.6. Force Majeure. No party hereunder shall be responsible to another party for
any loss or damage caused by delay in performance or failure to perform in whole
or in part hereunder when such delay or failure is attributable to events beyond
that party’s control, including, without limitation, sabotage, labor disputes,
or acts of terrorism.

 

8.7. Waiver. All waivers of any rights or breach hereunder must be in writing to
be effective, and no failure to enforce any right or provision shall be deemed
to be a waiver of the same or other right or provision on that or any other
occasion.

 

8.8. Further Assurances. The parties agree to execute, acknowledge and deliver
all such further instruments, and to do all such other acts as may be necessary
or appropriate in order to carry out the intent and purposes of this Agreement.

 

8.9. Assignment. This Agreement may not be assigned or transferred (including,
without limitation, through an asset sale, stock sale, merger or the like) in
whole or in part by Grantee and any attempt to do so shall be, and hereby is
void. For the avoidance of doubt, Grantor shall have the right to assign this
Agreement upon written notice to Grantee of such assignment.

 

8.10. Succession. This Agreement will bind and inure to the benefit of the
parties and their respective successors and permitted assigns.

 

8.11. Entire Agreement. This Agreement constitutes the entire agreement of the
parties, and supersedes any prior or contemporaneous agreements between the
parties, with respect to the subject of this Agreement. The parties will be
bound only by a writing that memorializes this Agreement and which is signed by
an authorized representative of each party.

 

{the remainder of this page intentionally left blank}

 

7

 

 

IN WITNESS WHEREOF, the undersigned hereby execute this Distribution Agreement
as of the Effective Date.

 

E-MOTION APPAREL INC.         By: /s/ Marilu Brassignton   Name: Marilu
Brassington   Title: Chief Executive Officer     E-Motion Apparel, Inc.    
20152 Gilmore Street     Winnetka, CA 91306         By: /s/ Elaine Cunningham  
Name: Elaine Cunningham   Title: Director     E-Motion Apparel, Inc.     20152
Gilmore Street     Winnetka, CA 91306         By: /s/ Leticia Brito   Name:
Leticia Brito   Title: Director     E-Motion Apparel, Inc.     20152 Gilmore
Street     Winnetka, CA 91306         BITZIO, INC.         By: /s/ Hubert
Blanchette   Name: Hubert Blanchette   Title: Chief Executive Officer     548
Market Street, Ste 18224     San Francisco, CA 94104  

 

8

 

 

 

